                                                    Case 2:20-cv-00901-GMN-EJY Document 8 Filed 06/11/20 Page 1 of 3



                                               1    JONATHAN T. REMMEL, Esq. (8627)
                                                    jremmel@remmellaw.com
                                               2
                                                    REMMEL LAW FIRM
                                               3    804 South Jones Blvd
                                                    Las Vegas, NV 89107
                                               4    Ph. (702) 522-7707
                                               5    Fx. (702) 475-4040
                                                    Attorney for Plaintiff,
                                               6    JAMIE EBNOTHER
                                               7
                                                                                        DISTRICT COURT
                                               8
                                                                                   CLARK COUNTY, NEVADA
                                               9
                                               10
                                                    JAMIE EBNOTHER,
Remmel Law Firm




                                               11                                                      Case No.: 2:20-CV-00901-GMN-EJY
                  A Professional Corporation




                                                                  Plaintiff,
                                               12
                                                           vs.
                                               13
                                                    DELTA AIR LINES, INC., a Nevada Foreign             STIPULATION AND ORDER TO
                                               14   Corporation; DOES 1 through 10; and ROE             EXTEND DEADLINE FOR FILING
                                               15   CORPORATIONS 1 through 10, inclusive,               OPPOSITION TO DEFENDANT’S
                                                                                                        MOTION TO DISMISS
                                               16                 Defendants.
                                               17
                                                           IT IS HEREBY STIPULATED by and between, Plaintiff Jamie Ebnother (“Plaintiff”) by
                                               18
                                                    and through her attorney, Jonathan T. Remmel, Esq. of the Remmel Law Firm, and Defendant
                                               19
                                               20   Delta Air Lines, Inc. (“Defendant”) by and through its attorney, Mark C. Severino, Esq. of

                                               21   Wilson, Elser, Moskowitz, Edelman & Dicker LLP, that the time for Plaintiff to file her
                                               22
                                                    opposition to Defendant’s Motion to Dismiss (Doc #6), filed March 26, 2020, be extended to and
                                               23
                                                    including Friday, June 12, 2020.
                                               24
                                               25   ...

                                               26   ...
                                               27
                                                    ...
                                               28
                                                    ...


                                                                                                 -1-
                                                    Case 2:20-cv-00901-GMN-EJY Document 8 Filed 06/11/20 Page 2 of 3



                                               1
                                                      DATED: 06/09/2020                              DATED: 06/09/2020
                                               2
                                               3
                                                                                                     WILSON, ELSER, MOSKOWITZ,
                                               4      REMMEL LAW FIRM                                EDELMAN & DICKER LLP
                                               5
                                                      /s/ Jonathan T Remmel                          /s/ Mark C. Severino
                                               6      JONATHAN T. REMMEL, ESQ. (8627)                MARK C. SEVERINO (14117)
                                                      804 South Jones Boulevard                      6689 Las Vegas Boulevard South, Suite 200
                                               7
                                                      Las Vegas, NV 89107                            Las Vegas, NV 89119
                                               8      Attorney for Plaintiff,                        Attorney for Defendant,
                                                      JAMIE EBNOTHER                                 DELTA AIR LINES, INC.
                                               9
                                               10
                                                                                                ORDER
Remmel Law Firm




                                               11
                  A Professional Corporation




                                                           Pursuant to the parties’ stipulation, IT IS SO ORDERED nunc pro tunc. Plaintiff
                                               12
                                               13   shall have to and including Friday, June 12, 2020 within which to file her opposition to

                                               14   Defendant’s Motion to Dismiss (ECF No. 6), filed March 26, 2020.
                                               15
                                               16   Dated this11
                                                              __ day of June, 2020.

                                               17
                                               18                                        Gloria M. Navarro, District Judge
                                                                                         United States District Court.
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28




                                                                                                   -2-
Case 2:20-cv-00901-GMN-EJY Document 8 Filed 06/11/20 Page 3 of 3
